Citation Nr: 1033290	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-29 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include a posttraumatic stress 
disorder (PTSD), bipolar disorder, anxiety disorder, panic 
disorder and depression. 



REPRESENTATION

Appellant represented by:	Ed Spinks, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1986 to February 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the RO.

In June 2010, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required or his part.



REMAND

The Veteran asserts in this case that she was the victim of two 
sexual assaults while serving on active duty.  The first occurred 
while she was walking to a bus stop off base when a man in a 
truck who offered her a ride touched her in inappropriate ways.  

In a July 2002 corroborating statement from the Veteran's mother 
recalled that her daughter telephoned her late at night in 1987 
and relayed the event of being grabbed and almost abducted.

The second incident occurred in 1990 or 1991 when the Veteran 
woke up one night and found two men kneeling beside her and 
touching her.  She screamed and they ran off.   

The Veteran reports speaking to a counselor after the incidents.  
A July 1988 service treatment record contained a stamp from the 
Mental Health Department, Naval Hospital and a handwritten 
notation that said "see dictated consult."  Unfortunately, the 
consultation is not of record.  

Since information contained in the record may be pertinent to the 
claim, additional steps should be taken to obtain it.

The Veteran testified that she received private treatment in the 
early 1990's.  As these records may be pertinent, they should be 
obtained.

The postservice treatment records do contain diagnoses of various 
innocently acquired psychiatric disorders.  A VA examination and 
opinion is in needed to determine whether any current psychiatric 
disability is due to either sexual assault or another event of 
the Veteran's active service. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
information referable to any outstanding 
treatment records for a psychiatric 
disorder to specifically include any 
private treatment she received from in the 
early 1990's.

Based on her response, the RO should 
attempt to procure copies of all records 
from any identified treatment source that 
are not presently on file.  The Veteran 
also should be informed that she may submit 
medical evidence to support her claim.  

2.  The RO should take all indicated action 
in order to obtain any outstanding records 
referable to the July 1988 consultation 
report from the Mental Health Department at 
the Naval Hospital reportedly prepared 
after one of the Veteran's sexual assault.  

In addition, the RO should take appropriate 
steps to contact the Veteran in order to 
obtain any outstanding service personnel 
records or other documents referable to 
either claimed event during service.  

3.  The RO should then arrange for a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorders. 

The claims file must be made available and 
reviewed by the examiner and acknowledge 
such review in the examination report.

Based on a review of the claims file and 
examination of the Veteran, the VA examiner 
should opine as to whether any identified 
innocently acquired psychiatric disorder at 
least as likely as not had its clinical 
onset during service.  

If PTSD is diagnosed in accordance with 
DSM-IV, the examiner must opine whether it 
is at least as likely as not the related to 
either identified event identified as a 
sexual assault or other stressor of the 
Veteran's period of active service.  The 
specific stressor or stressor involved in 
the diagnosis must be identified.

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, and the Veteran's statements 
contained in the claims file.

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.  A 
complete rationale should be given for all 
opinions and should be based on examination 
findings, historical records, and medical 
principles.  

4.  After completing the foregoing and 
undertaking any other development deemed 
necessary, the RO should readjudicate the 
claim of service connection in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and her attorney 
with a Supplemental Statement of the Case 
and afford them an appropriate opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


